Citation Nr: 1105668	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residual scar on 
the peroneal area and posterior femoral of the left leg, prior to 
January 26, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for 
residual scar on the peroneal area and posterior femoral of the 
left leg, from January 26, 2009. 

4.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for hepatitis C.

5.  Entitlement to an evaluation in excess of 20 percent for 
erectile dysfunction.

6.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1970 to April 1972. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and January 2010 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In the July 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from March 28, 2005, granted service connection for 
residual scar and assigned a noncompensable evaluation from March 
28, 2005, and granted a noncompensable evaluation for erectile 
dysfunction, effective from March 28, 2005.   The Veteran 
initiated an appeal as to the initial assigned evaluations and 
effective dates for all three issues.  Via an April 2007 rating 
decision, the RO increased the disability rating from zero to 20 
percent for erectile dysfunction.

By the way of the April 2007 rating decision, the RO also 
increased the disability rating from 30 to 50 percent for PTSD.  
In a July 2009 rating decision, the RO increased the disability 
rating from zero to 10 percent for residual scar, effective from 
January 26, 2009.   

In July 2010, the Veteran testified before the undersigned in a 
Travel Board hearing at the RO.  During the hearing, the 
undersigned identified the issue on appeal and noted what 
pertinent evidence was outstanding and might assist in 
substantiating the claim.  Additionally, the Veteran, through his 
testimony, with the assistance of his representative, 
demonstrated actual knowledge of the elements necessary to 
substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 
488 (2010).  A copy of the hearing transcript has been associated 
with the claims folder.

The issues of entitlement to an evaluation in excess of 20 
percent for erectile dysfunction, entitlement to a TDIU, and 
whether new and material evidence has been received to reopen the 
previously denied claim for entitlement to service connection for 
hepatitis C are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period under appeal, the Veteran's PTSD has 
been manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

2.  Prior to January 26, 2009, the Veteran has a residual scar on 
the peroneal area and posterior femoral of the left leg that 
measures about 4.5 centimeters by 2 centimeters and it is 
manifested by mild hypopigmentation.  There is no evidence of 
tenderness, adherence to the underlying tissue, ulceration, 
breakdown of the skin or additional functional limitation to the 
left thigh resulting from the residual scar. 

3.  Since January 26, 2009, the Veteran's residual scar on the 
peroneal area and posterior femoral of the left leg is now 
manifested by tenderness and hypopigmentation.  There is no 
evidence of adherence to the underlying tissue, ulceration, 
breakdown of the skin or additional functional limitation to the 
left thigh resulting from the residual scar.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2010).

2.  The criteria for a compensable evaluation for residual scar 
on the peroneal area and posterior femoral of the left leg, prior 
to January 26, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008) and (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
residual scar on the peroneal area and posterior femoral of the 
left leg, from January 26, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim. VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the Veteran's disagreement with the initial 
evaluation following the grants of service connection for PTSD 
and residual scar, the Board notes that no additional discussion 
of the duty to notify is required.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the Court 
of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the record reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, and the reports of VA examinations dated in May 2005, 
March 2007, January 2009 and April 2009.  In each of those 
examination reports, the examiner provides information regarding 
the severity of pertinent disability discussed therein.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his former 
representative, on his behalf, and his testimony from the July 
2010 Travel Board hearing.  The Board also finds that no 
additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Increased Evaluations 

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In cases involving the assignment of an initial rating following 
the award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim on 
which service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999). The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  See id.  This practice is 
known as "staged" ratings.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). Any reasonable doubt will be resolved in 
favor of granting the Veteran's claim. 38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 
3.102.

PTSD 

The Veteran seeks a higher evaluation than 50 percent for the 
disability due to his PTSD.  He contends that his disability 
throughout the entire period has been manifested by 
symptomatology more severe than that associated with the current 
assigned evaluation.  

The VA rating schedule provides that psychiatric disorders other 
than eating disorders, including PTSD, are to be evaluated 
according to a General Rating Formula for Mental Disorders.  38 
C.F.R. § 4.130. 
 
Under that formula, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.
 
A 70 percent rating may be assigned where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but are 
examples providing guidance as to the type and degree of severity 
of these symptoms.  Consideration also must be given to factors 
outside the rating criteria in determining the level of 
occupational and social impairment.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002). 

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a 70 percent but no higher rating 
for the Veteran's PTSD is warranted.

The record contains the reports of three VA psychiatric 
examinations that discuss the severity of the Veteran's 
disability due to his PTSD.  

The Veteran first underwent a VA examination in May 2005.  In 
that examination report, the examiner noted that the Veteran 
complained of depressed mood, social withdrawal, sleeping 
problems, nightmares and short temper.  The Veteran reported that 
he has received psychotherapy for his mental disorder as often as 
once a week, but he denied any hospitalization for his PTSD 
disability.  The Veteran reported that he had a good relationship 
with his parents, he did not have a good relationship with one of 
his children, and he had a "fine" relationship with his current 
spouse.  He reported that he had been divorced twice.  

Mental status examination in May 2005 revealed that the Veteran 
had an impaired mood and affect.  He had passive thoughts about 
death but no active suicidal ideations. The examiner found that 
the Veteran was oriented, and his behavior, appearance, and 
hygiene were appropriate.  It was felt that the Veteran's thought 
process, judgment, and memory were within the normal limits. 
There was no evidence that the Veteran experienced panic attacks, 
delusions, hallucinations or obsessive rituals.  The Veteran was 
diagnosed with PTSD, and he was assigned a GAF score of 48.  The 
examiner opined that the Veteran's PTSD does not affect his 
activities of daily living, but it does cause him difficulty in 
establishing and maintaining effective work and social 
relationships.  

In March 2007, the Veteran was again afforded a VA psychiatric 
examination.  The examiner noted that the Veteran complained of 
anger management problems, depression, nightmares, insomina, 
social isolation, reduced productivity at work, anxiety, and 
weekly panic attacks.  The Veteran reported that he had a good 
relationship with his current wife, and that she stabilizes him.  
The Veteran denied experiencing audio hallucinations, but he 
admitted to visual hallucinations.  The Veteran attributed his 
anxiety and panic attack symptoms as side effects to the 
prescription medication he takes for his psychiatric disorders. 

Mental status examination in March 2007 revealed that the Veteran 
was carelessly dressed and unkempt.  The examiner noted that the 
Veteran avoided eye contact during the examination, but the 
examiner found that the Veteran's behavior was appropriate.  The 
Veteran had a slight concentration problem, but there was no 
evidence of abnormal thought process, impaired memory, or 
impaired orientation. There was no evidence that the Veteran 
experienced panic attacks, delusions, hallucinations or obsessive 
rituals.  The examiner confirmed the diagnosis of PTSD and 
assigned a GAF score of 45.  The examiner felt that the Veteran 
led a very isolated and withdrawn existence.  

The Veteran was last afforded a VA examination in April 2009.  In 
that examination report, the examiner noted that the Veteran 
complained of anger management problems, irritability, 
depression, sleeping problems, and inability to maintain 
consistent employment.  The Veteran felt that he had a good 
relationship with his parents and children, but he only had a 
tolerable relationship with his current wife.  

Mental status examination in April 2009 revealed that the Veteran 
had a poor appearance and decreased hygiene maintenance.  The 
examiner observed that the Veteran had an affected mood, but the 
examiner found that the Veteran had appropriate behavior and good 
eye contact.  There was no evidence of panic attacks, delusions, 
hallucinations, obsessive rituals, or impaired judgment, thought 
process or memory.  The Veteran denied any thoughts of suicidal 
or homicidal ideations.  Overall, the examiner found that the 
Veteran had behavioral, cognitive, social, affective and somatic 
symptoms.  The examiner confirmed the diagnosis of PTSD and 
assigned a GAF score of 48.  The examiner opined that the 
Veteran's disability due to PTSD did not affect his activities of 
daily living, but the Veteran's disability caused him to have 
difficulty establishing and maintaining relationships.  

The record also contains several VA treatment reports.  These 
treatment records are consistent with the symptoms and 
characteristics identified and extensively discussed during the 
Veteran's VA examinations.

Collectively, the aforementioned evidence, along with the 
Veteran's hearing testimony, reflects that the Veteran's PTSD was 
manifested by difficulty with sleep, nightmares, weekly panic 
attacks, anger management, low energy level, disinterest in 
activities, irritability, depressed mood, poor hygiene, 
difficulty in establishing and maintaining effective work and 
social relationships, and some difficulties with concentration.  
Overall, these symptoms are more closely indicative of the level 
of occupational and social impairment contemplated by the 
criteria associated with a 70 percent disability rating under 
Diagnostic Code 9411. 

The Board finds it highly probative that all three VA examination 
reports show that the Veteran was assigned a GAF between 45 and 
48, which suggests serious symptomatology (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).   Moreover, 
the record shows he has deficiencies in most areas, with 
difficulty adapting to work situation, disturbances in mood, and 
an impaired ability to establish and maintain effective 
relationships.  Indeed, although each VA examiner observed the 
Veteran's symptoms have not affected his activities of daily 
living, it was consistently observed that the Veteran's PTSD 
makes it difficult for him to establish and maintain effective 
work and social relationships, and it was noted that the Veteran 
has difficulty maintaining his marital relationship.  Based on 
the objective medical evidence and the three VA examiners' 
finding of "severe" symptomatology associated with "major 
impairment", the evidence strongly indicates that a 70 percent 
evaluation is more appropriate throughout the entire period under 
appeal.  See 38 C.F.R. § 4.130; Diagnostic Code 9411.   

At no point during the entire period under appeal do the signs 
and symptoms more nearly approximate the criteria for a 100 
percent rating for PTSD.  See 38 C.F.R. § 4.130.  For a 100 
percent disability rating, there would have to be evidence 
showing: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, as required for a 100 
percent schedular disability rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  These findings are not evident in the record.  

Thus, the Board finds that the evidence more closely approximates 
an assignment of 70 percent, and no higher, for the Veteran's 
PTSD during the entire period under appeal.

The Board also has considered whether "staged" ratings are in 
order, but sees no shift in severity at any point during the 
period under appeal to justify such.  38 C.F.R. § 4.130; see 
Fenderson, 12 Vet. App. at 126.

In the present case, the evidence does not reflect that the 
Veteran's PTSD has caused marked interference with employment 
beyond that which is already contemplated in the assigned 
evaluations, nor does it show that PTSD has necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Hence, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  The Board 
has found that the preponderance of the evidence supports a 
rating of 70 percent, and no higher, during the entire period 
under appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

Residual Scar 

The Veteran seeks higher evaluations for a residual scar on the 
perinal area and posterior femoral of the left leg.  The Veteran 
is currently assigned a noncompensable evaluation prior to 
January 26, 2009 and a 10 percent evaluation thereafter. 

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended in October 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, although 
a claimant may request consideration under the amended criteria.  
In this case, the Veteran filed his claim for a higher evaluation 
well before October 23, 2008, but in the July 2009 rating 
decision, the RO evaluated the Veteran's disability under the 
amended criteria pursuant to the findings contained in the 
January 2009 VA skin examination report.  As such, the latest 
revision and the most recent criteria are applicable to the 
period beginning from that date.  The pre-October 2008 version of 
the schedular criteria is applicable to the period prior that 
date.  The Board therefore will consider the claim under the both 
the pre-October 2008 criteria and amended criteria. 

Pursuant to VA General Counsel Opinion, when a law or regulation 
is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
Where that statute or regulation is silent, VA must determine 
whether applying the new provision to claims that were pending 
when it took effect would produce genuinely retroactive effects.  
A new law or regulation has prohibited "retroactive effects" if 
it is less favorable to a claimant than the old law or 
regulation; while a liberalizing law or regulation does not have 
"retroactive effects."  If there are no resulting retroactive 
effects, VA ordinarily must apply the new provision-however, at 
no point prior to the effective date of that provision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); 69 Fed. Reg. 25179 (2004).   
See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

In sum, if a new law or regulation applies, it affects only to 
the period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, if the older criteria are more favorable, then that 
criteria may be applied prospectively without any such 
limitations as to the effective date of its issuance.  See 
VAOPGCPREC 7-2003.  

Prior to January 26, 2009, the disability due to the Veteran's 
residual scar was assigned a noncompensable rating under a 
general set of criteria applicable to skin conditions found at 
38 C.F.R. § 4.118, Diagnostic Code 7805 (other scars).  According 
to Diagnostic Code 7805, in effect prior to October 2008, other 
scars are to be evaluated based on the limitation of function of 
the affected body part.  Here, the reports of a May 2005 
examination and March 2007 examination show that the Veteran's 
residual scar does not cause any limitation of function to the 
affected body area.  As such, a discussion of the rating criteria 
for the affected body part, the thigh, is not needed here. 

Also under the criteria in effect prior to October 2008, a 10 
percent disability evaluation is warranted for scars that are 
deep or that caused limited motion in an area or areas exceeding 
6 square inches (39 sq. cm.).  Scars covering a larger area or 
areas receive a higher evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).   A deep scar is defined as one 
associated with underlying soft tissue damage.  Id., Note (2). 

Under Diagnostic Code 7802, a 10 percent rating is warranted for 
superficial scars that do not cause limited motion, in an area or 
areas of 144 square inches (929 sq. cm.) or greater, are rated 10 
percent disabling.  38 C.F.R. § 4.118.  A superficial scar is 
defined as one not associated with underlying soft tissue 
damage.  Id., Note (2).

Under Diagnostic Code 7803, a 10 percent evaluation is warranted 
for superficial and unstable scars.  38 C.F.R. § 4.118 (2008).  
An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id. at Note (1).   A 
superficial scar is one not associated with underlying soft 
tissue damage. Id. at Note (2).

Under Diagnostic Codes 7804, a 10 percent evaluation is warranted 
for superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118 (2008).  A superficial scar is defined as one not 
associated with underlying soft tissue damage.  Id., Note (1).  

Subsequent to October 23, 2008, non-burn related scars that do 
not affect the head, face or neck, may be rated under the 
diagnostic codes and criteria that follow.  See 73 Fed. Reg. 
54708 (September 23, 2008).  Under the revised Diagnostic Code 
7801, a 10 percent evaluation is warranted for scars that are 
deep and nonlinear in an area or areas exceeding 6 square inches 
(39 sq. cm.).  Scars covering a larger area or areas receive a 
higher evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2010).   A deep scar is defined as one associated with 
underlying soft tissue damage.  Id., Note (1). 

Under Diagnostic Code 7802, a 10 percent rating is warranted for 
scars that are superficial and nonlinear in an area or areas of 
144 square inches (929 sq. cm.) or greater, are rated 10 percent 
disabling.  38 C.F.R. § 4.118 (2010).  A superficial scar is 
defined as one not associated with underlying soft tissue 
damage.  Id., Note (2).

Under Diagnostic Code 7804, a 10 percent evaluation is warranted 
for one or two scars that are unstable or painful.  38 C.F.R. § 
4.118 (2010).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  Id. at 
Note (1).  

In this case, the Veteran contends that the symptoms of his 
residual scar warrant higher evaluations during the entire period 
under appeal.  He is currently assigned a noncompensable rating 
for his disability for a period prior to January 26, 2009, based 
on the criteria in effect prior to and since the October 23, 2008 
revisions.  He is assigned a 10 percent evaluation since January 
26, 2009, pursuant to the revised 2008 criteria. 



Prior to January 26, 2009

The record contains the reports of two VA skin examinations prior 
to January 26, 2009.  These examination reports are dated May 
2005 and March 2007.   Essentially, the reports contain similar 
findings about the disability due to the residual scar.  The 
Veteran had a residual scar on the perineal area and posterior 
femoral of the left leg that measures 4.5 centimeters by 2 
centimeters.  The Veteran denied any symptoms associated with the 
residual scar.  There was no objective evidence of tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hyperpigmentation, 
abnormal texture or limitation of motion.  The Veteran complained 
of functional impairment to the penis since the original 
inservice injury.  

With respect to the criteria found at Diagnostic Codes 7801 to 
7805 (in effect prior to October 23, 2008), and the criteria 
found at Diagnostic Codes 7801 to 7804 (in effect since October 
23, 2008), the Board finds that there is evidence that shows that 
the disability due to the Veteran's scar does not meet the 
criteria for a compensable disability rating prior to January 26, 
2009.  See 38 C.F.R. § 4.118 (2008 and 2010).   

With respect to the older criteria, there is no evidence of 
limitation of motion caused by the residual scar to warrant a 
compensable evaluation under Diagnostic Codes 7805 and 5317 
(2008).  Also, the VA examiners noted that the scar was not deep, 
and that it was not adhered to the underlying tissue to warrant a 
compensable evaluation under Diagnostic Code 7801.  Moreover, the 
scar measured "4.5 by 2 cm," and its measurements, therefore, 
do not warrant a compensable disability rating is under the 
revised criteria of Diagnostic Codes 7801 and 7802.  See 
38 C.F.R. § 4.118 (2008 and 2010).  

Further, on examination, there are no objective medical findings 
that showed the residual scar is unstable or results in painful 
motion to warrant a compensable evaluation under the either 
version of Diagnostic Codes 7803 and 7804.  See 38 C.F.R. § 4.118 
(2008 and 2010).  

After a review of the record, the Board finds that neither 
version of Diagnostic Codes 7801-7805 (2008 or 2010) provides the 
Veteran with a compensable rating.  A determination of whether 
the new regulation produces a genuinely retroactive effect is not 
necessary.  A compensable rating is not warranted under any 
potentially applicable diagnostic code in effect prior to, or 
from the October 23, 2008 revision.  See Schafrath v. Derwinski, 
1 Vet App. 589 (1991).  The evidence does not show that the 
symptoms of the residual scar, overall, warrant a compensable 
disability rating prior to January 26, 2009.    

January 26, 2009 to the Present

The Veteran was afforded a third examination in January 2009.  
That VA examination report show that the Veteran continued to 
have a residual scar on the left perineal area that measures 4.5 
centimeters by 2 centimeters.  There was evidence of tenderness 
on palpitation and hypopigmentation of the skin.  There was no 
objective evidence of disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid formation, 
hyperpigmentation, abnormal texture and limitation of motion.  
The Veteran complained of functional impairment to the penis 
since the original inservice injury and limitation of his daily 
activities due to pain in the scar.  

Under the revised criteria found at Diagnostic Codes 7801 to 7804 
(in effect since October 23, 2008), the disability manifested by 
the Veteran's residual scar does not warrant an evaluation in 
excess of 10 percent under Diagnostic Code 7804.  38 C.F.R. 
§ 4.118 (2010). 

Here, the January 2009 VA examiner observed that there was 
evidence of tenderness on palpitation of the residual scar.  
Under Diagnostic Code 7804, a single painful scar meets the 
criteria for a 10 percent rating.  There is no evidence that the 
Veteran has more than one residual scar, and as explained above, 
the measurements of residual scar do not meet the criteria for a 
compensable rating under Diagnostic Codes 7801 or 7802.  See 
38 C.F.R. § 4.118 (2010).  

Based on the foregoing, the Board concludes that the disability 
due to the Veteran's residual scar is manifested by 
symptomatology that does not warrant an evaluation in excess of 
10 percent since January 26, 2009.

In sum, the Board finds that the following staged evaluations for 
residual scar are appropriate: a noncompensable evaluation for 
the period prior to January 26, 2009, and a 10 percent evaluation 
thereafter.  The Board has considered whether additional 
"staged" ratings are in order, but sees no additional shift in 
severity to justify such.  38 C.F.R. § 4.130; see Fenderson, 12 
Vet. App. at 126.

The Board notes that the Veteran contends that he is entitled to 
a higher rating because he suffered from penile deformity and 
erectile dysfunction because of the location of the scar.  While 
the record does show that the Veteran's penile deformity and 
erectile dysfunction has been associated with his residual scar, 
he has already been assigned a separate compensable evaluation 
for that matter under Diagnostic Code 7599-7522.  This matter is 
addressed in the Remand below.

The Board also notes that the Veteran's symptoms do not present 
an exceptional disability picture at any point during the period 
under appeal.  38 C.F.R. § 3.321(b)(1).  The evidence does not 
show nor has the Veteran asserted that the regular rating 
schedule is inadequate for evaluating the disability associated 
with the Veteran's residual scar.  Moreover, there is no 
indication of marked inference with employment or repeated 
periods of hospitalization as result of the residual scar that 
would warrant an extra-schedular evaluation.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Based on the foregoing, the Board concludes that the disability 
due to the Veteran's residual scar is not manifested by 
symptomatology that more nearly approximates the criteria for a 
compensable rating under either the old or new criteria prior to 
January 26, 2009, or that warrants an evaluation in excess of 10 
percent since January 26, 2009.  See 38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied. 

ORDER

Entitlement to an evaluation of 70 percent, and no higher, for 
PTSD is granted. 

Entitlement to a compensable evaluation for residual scar on the 
peroneal area and posterior femoral of the left leg, prior to 
January 26, 2009, is denied.

Entitlement to an evaluation in excess of 10 percent for residual 
scar on the peroneal area and posterior femoral of the left leg, 
from January 26, 2009, is denied.  


REMAND

The Veteran has asserted that he unable to work due to his 
service-connected PTSD.  See the report of the April 2009 
psychiatric examination and the July 2010 Travel Board Hearing 
transcript.  In a case by the Court of Appeals for Veterans 
Claims (Court), Rice v. Shinseki, 22 Vet. App. 447 (2009), it was 
held that a claim for a total disability rating based on TDIU is 
part of an increased rating claim when such a claim is raised by 
the record.  Id. The record reflects that this issue has been 
raised.  As such, the issue is properly before the Board.

In light of the Board's action in granting a 70 percent rating 
for the Veteran's PTSD, his disability satisfies the criteria set 
forth in 38 C.F.R. § 4.16(a).  In light of Rice, and pursuant to 
VA's duty to assist, VA must assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Because the Veteran claims he is unable to 
maintain employment due to his service-connected disability PTSD 
and his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board finds 
that VA must obtain a medical opinion to determine whether it is 
at least as likely as not that his service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.

In a January 2010 rating decision, the RO declined to reopen the 
previously denied for entitlement to service connection for 
hepatitis C.  In March 2010, the Veteran submitted a notice of 
disagreement.  To date, the RO has not provided the Veteran with 
a statement of the case in this matter.

In the July 2005 rating decision, the RO awarded service 
connection for erectile dysfunction and assigned a noncompensable 
evaluation.  In an August 2005 written statement, the Veteran 
expressed disagreement with the evaluation assigned to this 
disability.  In an April 2007 rating decision, the RO increased 
the disability rating for the Veteran's erectile dysfunction to 
20 percent and indicated that this represented a full grant of 
the benefit sought on appeal.

However, higher ratings for the Veteran's disability are 
available, and the Veteran never stated that he would be 
satisfied with a 20 percent evaluation for his erectile 
dysfunction.  Therefore, the Veteran is presumed to seek the 
maximum available benefit for the disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Thus, because the Veteran has filed a timely notice of 
disagreement with regard to each of these claims, a remand to the 
RO is necessary in order for the RO to issue a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a 
Statement of the Case as to the issue of 
whether new and material evidence has been 
received to reopen a previously denied claim 
for entitlement to service connection for 
hepatitis C and the issue of entitlement to 
an evaluation in excess of 20 percent for 
erectile dysfunction.  The RO should inform 
the Veteran that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  

2.  Schedule the Veteran for an appropriate 
VA examination.  All appropriate tests and 
studies should be conducted.  Thereafter, the 
examiner should opine as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that his PTSD 
renders him unable to secure or follow a 
substantially gainful occupation.  A complete 
rationale for any opinion expressed and 
conclusion reached should be set forth in the 
report.  

3.  Then adjudicate the TDIU claim.  If the 
benefit sought on appeal is not granted, the 
RO should issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


